Exhibit 10.5




IMPRIMIS PHARMACEUTICALS, INC.




EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of April 1,
2012 (the “Effective Date”), by and between Imprimis Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Mark L. Baum (“Executive”):




WHEREAS, The Company and the Executive desire to enter into this Agreement to
provide for Executive’s employment by the Company, upon the terms and conditions
set forth herein.




The parties hereby agree as follows:




1.

Duties.




1.1

Position.  Executive shall serve as the Company’s Chief Executive Officer, and
serve as a director on the Company’s Board of Directors (the “Board”), and shall
have the duties and responsibilities incident to such position and such other
duties as may be determined in consultation with the Board. Executive shall
perform faithfully, cooperatively and diligently all of his job duties and
responsibilities and agrees to and shall devote his full time, attention and
effort to the business of the Company and other assignments as directed by the
Board.  The Executive will report directly to the Board.




1.2

Best Efforts.  Executive will expend his best efforts on behalf of the Company
in connection with his employment and will abide by all policies and decisions
made by Board, as well as all applicable federal, state and local laws,
regulations or ordinances.




1.3

Start Date.  Executive agrees that he will report to work at the Company’s
headquarters on April 1, 2012 (the “Start Date”).  For purposes of clarity, the
Start Date will be used to calculate Executive’s compensation and benefits
pursuant to Sections 3 through 7 of this Agreement.  




2.

At-Will Employment.  Executive’s employment with the Company is not for a
specific term and can be terminated by Executive or the Company at any time and
for any reason, with or without cause or advanced notice.  The at-will nature of
Executive’s employment described in this Agreement shall constitute the entire
agreement between Executive and the Company concerning the nature and duration
of Executive’s employment and the circumstance under which Executive or the
Company may terminate the employment relationship.  No oral statement by any
person can change the at-will nature of Executive’s employment with the Company.
 If Executive shall cease serving as the Company’s Chief Executive Officer,
Executive agrees to simultaneously submit his resignation from the Board.  In
addition, Executive agrees to continue to abide by the Company’s Information and
Inventions Agreement following his resignation or the termination of his
employment with the Company.




3.

Compensation.




3.1

Annual Base Salary. As compensation for Executive’s performance of his duties
hereunder, the Company shall pay to Executive an initial base annual salary of
Two Hundred Thousand and Four Hundred Dollars ($200,400), starting on the Start
Date (“Annual Base Salary”), payable in accordance with the normal payroll
practices of Company, less required deductions for state and federal withholding
tax, social security and all other employment taxes and payroll deductions.




3.2

Annual Bonus.  The Executive shall be eligible at the sole discretion of the
Board to receive an annual cash bonus in an amount up to 30% of his Annual Base
Salary (the “Annual Bonus”) beginning in fiscal 2013.  The actual amount of the
Annual Bonus will be determined by the Board based on Executive’s achieving
Company and personal goals established and mutually agreed upon between the
Executive and the Board of Directors.  Both the goals for the Company and the
Executive shall be agreed to by Executive and the Board of Directors as follows:
 (i) for the remainder of fiscal year 2012; and (ii) for fiscal year 2013, on or
before January 31, 2013; and (iii) for each fiscal year thereafter, on or before
January 31 for that particular year.  In addition, the Board of Directors and
the Executive hereby agree that the objectives for the other officers or
employees will be determined on the same dates as set forth above. If awarded,
the Annual Bonus will be paid on or before March 15 of the year following the
year in which the Annual Bonus was earned.   




3.3

Annual Review of Base Salary.  The Board of the Directors shall review the
Executive’s performance prior to each anniversary of this Agreement; and on or
prior to each anniversary of this Agreement, the Board shall provide Executive
with notification of the range of increase in the Executive’s Base Salary, which
shall be not less than 15% in any case for a given subsequent annual period.





--------------------------------------------------------------------------------




3.4

Equity Grants. Subject to approval of the Board of Directors, the Executive
shall be eligible to receive a stock option grant for 300,000 shares of common
stock in accordance with Imprimis’s 2007 Incentive Stock and Awards Plan.  For
these initial grants of stock options and restricted common stock, they will
vest as follows: 25% of the option shares shall vest immediately upon the Start
Date, with the balance of the option shares vesting in equal monthly
installments over the next 24 months beginning 30 days after the Start Date.
 The exercise price of the stock option will $.90 per share. The vesting of all
options will fully accelerate upon an Involuntary Termination of Executive’s
employment within twelve months following a Change of Control (as such terms are
defined in Executive’s Option Agreement).




3.5

[RESERVED]  




3.6

Future Equity Grants.  In addition, in connection with setting the Executive’s
annual compensation, the Board will agree to examine the Executive’s overall
annual compensation package and issue an appropriate stock option grant or other
equity award based on the Company’s comparator group.




4.

Health and Welfare Benefit Plans. The Company will provide to Executive and his
family throughout the term of this Agreement health, dental and vision and other
benefits on the same or substantially similar terms as those provided to
Executive and the other executive officers of the Company during the first six
months of Executive’s employment with the Company.  




5.

Customary Benefits.  Executive shall be entitled to all customary and usual
fringe benefits and shall be entitled to participate in all savings and
retirement plans, practices, policies and programs generally applicable to
employees of the Company that are in effect during the Employment Term, subject
to the terms and conditions of Company’s benefit plan documents, as applicable




6.

Business Expenses. Executive shall be entitled to receive prompt reimbursement
for all reasonable, out of- pocket business expenses incurred in the performance
of his duties on behalf of Company (including, but not limited to, cell phone,
computer and internet expenses).  In addition, Executive shall be entitled to
receive prompt reimbursement for all reasonable travel and lodging expenses
related to providing services at the Company’s headquarters, with all business
expense plans (i.e., how many flights back and forth per month) and amounts to
be pre-approved by the Board.




7.

Vacation. Executive shall be entitled to paid vacation, personal and sick days
each calendar year, in accordance with the Company’s plans, policies and
programs then in effect.  Initially Executive will be granted four (4) weeks of
paid vacation, with the Executive’s vacation for 2012 pro-rated based on the
period of his service during 2012.




8.

Outside Consulting and Board Service.  Executive may contract with third party
commercial or charitable entities as a consultant, advisor or board member;
provided however, during his employment, Executive may not engage in activities
that compete with the primary business of the Company.




9.

Indemnification. In connection with the execution of the Agreement, the Company
will also enter into a customary indemnification agreement with Executive.

 

10.

Severance Benefits.  Executive and the Board recognize the fact that the Company
at the time of this Agreement, does not have the financial capacity to offer a
full typical Chief Executive Officer severance package. However, upon the
closing of a Qualified Transaction1, a severance package of at least one year’s
pay and continued company paid healthcare expenses will automatically be
instituted.




11.

Section 409A of the U.S. Internal Revenue Code.  The Company and Executive
intend in good faith that this Agreement comply with the applicable requirements
of Section 409A of the Internal Revenue Code of 1986 and that this Agreement be
construed, interpreted and administered in accordance with such intent.




























______________________

1 A Qualified Transaction shall occur when the Company (i) closes a debt or
equity financing in which the gross proceeds to the Company equals or exceeds
$10 million; or (ii) completes a corporate partnership transaction that includes
gross proceeds to the Company of at least $10 million to support the Company’s
general and administrative expenses (each a “Qualified Transaction”)





2




--------------------------------------------------------------------------------




12.

Dispute Resolution.  In the event of any dispute or claim relating to or arising
out of Executive’s employment relationship with Company, this agreement, or the
termination of Executive’s employment with Company for any reason (including,
but not limited to, any claims of breach of contract, defamation, wrongful
termination or age, sex, sexual orientation, race, color, national origin,
ancestry, marital status, religious creed, physical or mental disability or
medical condition or other discrimination, retaliation or harassment), Executive
and Company agree that all disputes shall be fully resolved by confidential,
binding arbitration conducted by a single neutral arbitrator in San Diego,
California through the American Arbitration Association (“AAA”) pursuant to the
AAA’s Employment Arbitration Rules, which are available at the AAA’s website at
www.adr.org or by requesting a copy from the President of the Company.  The
arbitrator shall permit adequate discovery and is empowered to award all
remedies otherwise available in a court of competent jurisdiction and any
judgment rendered by the arbitrator may be entered by any court of competent
jurisdiction.  The arbitrator shall issue an award in writing and state the
essential findings and conclusions on which the award is based.  To the fullest
extent permitted by applicable law, by signing this letter, Executive and
Company both waive the rights to have any disputes or claims tried before a
judge or jury.




13.

General Provisions.




13.1

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, personal representatives and
successors, including any successor of the company by reason of any dissolution,
merger, consolidation, sale of assets or other reorganization of the Company.




13.2

Waiver. The rights and remedies of the parties to this Agreement are cumulative
and not alternative. Neither the failure nor any delay by any party in
exercising any right, power or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power or
privilege; and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (i) no claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (ii) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (iii) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.




13.3

Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.




13.4

Headings. The headings set forth in this Agreement are for convenience only and
shall not be used in interpreting this Agreement.




13.5

Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the United States and the State of California, without
reference to its conflicts of laws principles.




13.6

Counterparts. This Agreement may be executed in one or more counterparts, all of
which when fully executed and delivered by all parties hereto and taken together
shall constitute a single agreement, binding against each of the parties.




13.7

Survival. Sections 8, 9, 10, 11 and, 12 of this Agreement shall survive
Executive’s employment by Company.




13.8

Notices. All notices, consents, waivers and other communications under this
Agreement shall be in writing and will be deemed to have been duly given when
(i) delivered by hand (with written confirmation of receipt); (ii) sent by
facsimile (with written confirmation of receipt); or (iii) when received by the
addressee, if sent by a nationally recognized overnight delivery service, return





3




--------------------------------------------------------------------------------




If to Executive:




Mark L. Baum

1127 Cuchara Drive

Del Mar, CA 92014




If to the Company:




Dr. Robert Kammer

Chairman of the Board of Directors

Imprimis Pharmaceuticals, Inc.

437 South Highway 101, Suite 209

Solana Beach, CA 92075




or to such other address as either party shall have furnished to the other in
writing in accordance herewith.




[Remainder of Page Intentionally Left Blank]








4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.




EXECUTIVE







/s/ Mark L, Baum                            

Mark L. Baum







IMPRIMIS PHARMACEUTICALS, INC.










By: /s/ Robert Kammer                   

Name: Dr. Robert Kammer

Title: Chairman of the Board







By: /s/ Jeff Abrams                        

Name: Dr. Jeff Abrams

Title: Independent Member of the Board

















































[Signature Page to Employment Agreement]











5


